Citation Nr: 1710924	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical dysplasia. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraines. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Raynaud's Syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United State's Navy from August 1989 to February 1999.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue of whether a September 2003 rating decision that denied the Veteran's initial claims of entitlement to cervical dysplasia, migraines, Raynaud's Syndrome contained clear and unmistakable error (CUE) has been raised by the record in a March 2017 Appellate Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the CUE claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

By way of a March 2017 Appellate Brief, the Veteran and her representative indicated the RO made a clear and unmistakable error (CUE) in the September 2003 rating decision that denied entitlement to service connection for cervical dysplasia, migraines, and Raynaud's Syndrome.  CUE is a very specific and rare kind of error; it compels later reviewers of a decision to the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The RO has not adjudicated the claim of CUE and the Board is precluded from adjudicating that claim in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006). 

The Board finds that the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for cervical dysplasia, migraines, and Raynaud's Syndrome are "inextricably intertwined" with the newly-raised and referred claims that the September 2003 rating decision denying service connection for cervical dysplasia, migraines, and Raynaud's Syndrome.  The disposition of the new and material evidence claims must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should properly develop and adjudicate the issue of whether the September 2003 rating decision denying service connection for cervical dysplasia, migraines, and Raynaud's Syndrome was based on clear and unmistakable error and inform the Veteran of his appellate rights with respect to this determination.  See March 2017 Appellate Brief.  

2.  Depending on the disposition of the CUE claims, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



